            Case 7:20-cr-00502-KMK Document 28 Filed 02/17/21 Page 1 of 1
              Case 7:20-cr-00502-KMK Document 27 Filed 02/17/21 Page 1 of 2
                                            ~ U.S. Department of Justice


                                                                   United States Attorney
                                                                   Southern District of New York
                   ME~\~O ENDORSED                                 United States District Courthouse
                                                                   300 Quarropas St.
                                                                   White Plains, NY 10601
                                                                   February 17, 2021
 BYECF

 The Honorable Kenneth M. Karas
 United States District Judge
 Southern District of New York
 The Hon. Charles L. Brieant Jr. Federal Building and United States Courthouse
 300 Quarropas St.
 White Plains, NY 10601

           Re:       United States v. Juan Navarro, 20 Cr. 502 (KMK)

 Dear Judge Karas:

        On January 13, 2021, in the above-referenced case, the Court excluded time under the
 Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), until February 19, 2021, and set a motion schedule
 with due dates extending to March 19, 2021. (Dkt. No. 26.)

          The Government and the defendant have been engaged in discussions regarding a pretrial
 disposition of this matter, and discussions are now at an advanced stage. The Government writes
 to respectfully request that the time between February 19, 2021 and March 19, 2021 be excluded
 pursuant to the provisions of the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A), to allow the parties
 time to continue to engage in discussions regarding a potential pretrial resolution of this matter.
 The Government respectfully submits that the proposed exclusion would be in the interest of
 justice.

           On February 16, 2021, the defendant, by counsei consented to this request.

Granted. Time is excluded, in the interests of justice, until       Respectfully submitted,
March 19, 2021 . The exclusion allows the Parties to
continue their discussions toward a disposition, which are
represented to be at an advanced stage . The interests of
                                                                    AUDREY STRAUSS
justice from this exclusion outweigh the public's and               United States Attorney for the
Defendant's interest in a speedy trial. See 18 U.S.C.               Southern District of New York
Section 3161 (h)(7)(A) .

So Ordered.                                                     By: Isl T. Josiah Pertz
                                                                   T. Josiah Pertz
~Al_,.                                                             Assistant United States Attorney
                                                                   (914) 993-1966
